         Case 1:16-md-02753-LM Document 1212 Filed 07/07/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                                     )
IN RE:                                               )      MDL NO. 2753
                                                     )
ATRIUM MEDICAL CORP. C-QUR MESH                      )      MDL Docket No.
PRODUCTS LIABILITY LITIGATION                        )      1:16-md-02753-LM
                                                     )
                                                     )      ALL CASES
                                                     )

     STIPULATION AND [PROPOSED] ORDER – PARTIES’ DEADLINE TO FILE
           REGULATORY DAUBERT MOTIONS IN TRIAL PICK CASES

       Counsel representing plaintiffs in the above-captioned multi-district litigation

(collectively, “Plaintiffs”) and defendants, Atrium Medical Corporation and Maquet

Cardiovascular USA Sales, LLC (collectively, “Atrium” or “Defendants”) (Plaintiffs and

Defendants, collectively, the “Parties”), have conferred and—in the interest of avoiding

unnecessary motion practice and promoting the conservation of judicial resources—agreed to the

Recitations and Stipulations below:

       WHEREAS, on April 30, 2020, the Court entered its Order extending and setting certain

deadlines relating to the bellwether cases in this MDL. See Doc. 1203.

       WHEREAS, pursuant to this Order, the parties were to file dispositive and Daubert

motions regarding the bellwether trial pick cases by June 12, 2020. Id.

       WHEREAS, in its April 30, 2020 Order, the Court noted, “[t]he parties are free to modify

the above deadlines by their mutual agreement.” Id. at 4.

       WHEREAS, the parties on June 12, 2020 stipulated to a different briefing schedule for

their regulatory experts in the trial-pick cases Barron and Hickinbottom, under which the parties

would file Daubert motions on regulatory experts on July 8, 2020. See Doc. 1207 at 2.

       WHEREAS, the parties have mutually agreed to extend the deadline for the parties to file
          Case 1:16-md-02753-LM Document 1212 Filed 07/07/20 Page 2 of 4



Daubert motions in the trial-pick cases on regulatory experts from July 8, 2020 to July 17, 2020,

and in accordance with the Court’s original order, responses would be due two weeks later on July

31, 2020 and replies one week later on August 7, 2020.

         WHEREAS, the parties have also stipulated to a mutual extension of the page limits for

those Daubert motions by 5 additional pages.

         WHEREAS, the parties had agreed in the Trial Pool case Hicks that the disclosure of

Defendants’ experts in rebuttal to Dr. Knabe would be one week from the completion of Dr.

Knabe’s deposition (Doc. 1207 at 3), and to address COVID-19 related complications with

scheduling Dr. Knabe’s deposition, the parties have agreed to extend the time for Defendants to

disclose their experts in rebuttal to Dr. Knabe by 5 additional days, or 12 days after the completion

of Dr. Knabe’s deposition.

         WHEREAS, the Parties do not anticipate that this new proposed deadline will change or

impact the First Trial date of September 16, 2020.

         WHEREAS, the Parties have further agreed that they will not use the proposed extension

of this deadline as reason to seek a delay of the First Trial date of September 16, 2020.

         THEREFORE, the Parties respectfully ask the Court to enter the attached [Proposed]

Order.

 Dated: July 7, 2020                                 Respectfully submitted,
                                                     /s/ Jonathan D. Orent_________
                                                     Jonathan D. Orent
                                                        MOTLEY RICE LLC
                                                     55 Cedar Street, Suite 100
                                                     Providence, RI 02903
                                                     Telephone: (401) 457-7700
                                                     Facsimile: (401) 457-7708
                                                     jorent@motleyrice.com

                                                     Lead Counsel for Plaintiffs


                                                 2
Case 1:16-md-02753-LM Document 1212 Filed 07/07/20 Page 3 of 4



                                  /s/ Paul LaFata
                                  Mark S. Cheffo
                                  Katherine Armstrong
                                  Paul LaFata
                                     DECHERT LLP
                                  Three Bryant Park
                                  1095 Avenue of the Americas
                                  New York, NY 10036
                                  Telephone: (215) 208-3091
                                  Facsimile: (212) 994-2222
                                  mark.cheffo@dechert.com
                                  katherine.armstrong@dechert.com
                                  paul.lafata@dechert.com

                                  Pierre A. Chabot – NHBA # 17606
                                     WADLEIGH, STARR & PETERS, PLLC
                                  95 Market Street
                                  Manchester, NH 03101
                                  Telephone: (603) 669-4140
                                  Facsimile : (603) 669-6018
                                  pchabot@wadleighlaw.com

                                  Attorneys for Defendants




                              3
        Case 1:16-md-02753-LM Document 1212 Filed 07/07/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE
       I hereby certify that on July 7, 2020, a true and correct copy of this document has been

filed electronically with the Clerk of Court using the CM/ECF system. Notice of these filings will

be sent to all counsel of record and parties by operation of the Court’s electronic filing system.



                                              /s/ Paul LaFata________
                                              Paul LaFata




                                                 4
